Citation Nr: 9927043	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  98-18 487	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an evaluation in excess of the initially 
assigned 10 percent for bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1979 to 
August 1985.  His appeal ensues from a September 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Detroit, Michigan (RO), which granted service 
connection and assigned a 10 percent evaluation for bipolar 
disorder.

The Board of Veterans' Appeals (Board) notes that in a 
statement received in October 1998, the veteran raised a 
claim of entitlement to vocational rehabilitation benefits.  
This matter is referred to the RO for appropriate action.


REMAND

A review of the record reflects that additional development 
by the RO is necessary before the Board can proceed in 
adjudicating the veteran's claim.  In November 1997, the 
veteran submitted a letter indicating that he was receiving 
treatment for a mental disorder at a VA clinic in Grand 
Rapids, Michigan.  To date, the RO has not endeavored to 
obtain records of this treatment.  The VA is deemed to have 
constructive notice of the existence of records of VA 
treatment, and such records are considered to be before the 
Board.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Records of the veteran's treatment at the VA clinic should 
therefore be secured before further adjudication of the 
veteran's claim.

In addition, the veteran's representative has requested that 
the RO schedule the veteran for a more recent VA examination.  
In light of the fact that the veteran was last examined by 
the VA over two years ago and he now claims that his mental 
disorder has worsened, the Board agrees that an updated, more 
comprehensive VA examination is needed to assess the current 
level of impairment caused by the veteran's mental disorder.

To ensure that the Board's decision is based on a complete 
record, this case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the veteran and 
request that he provide the names and 
addresses of all health care providers 
and medical facilities which have treated 
him since his separation from service for 
a mental disorder. After securing any 
necessary authorizations, the RO should 
obtain and associate with the claims file 
any such treatment records not already 
contained in the claims file, including 
any records from the VA clinic in Grand 
Rapids, Michigan.

2.  After completing the above, the RO 
should afford the veteran a psychiatric 
examination to ascertain the severity of 
his bipolar disorder.  The RO should send 
notification of the scheduled examination 
to the veteran's latest address of 
record, and inform him that failure to 
report to the examination may result in 
an unfavorable decision.  The RO should 
provide the examiner with a copy of this 
Remand and the veteran's claims file for 
review in conjunction with the 
examination.  Following a comprehensive 
evaluation, during which all indicated 
studies deemed necessary are conducted, 
the examiner should indicate, utilizing 
the nomenclature set forth in the rating 
schedule, the level of occupational and 
social impairment caused by the veteran's 
service-connected bipolar disorder.  The 
examiner should provide a Global 
Assessment of Functioning (GAF) score 
that is consistent with the American 
Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders 
(4th ed. 1994), explain what the assigned 
score represents, and indicate whether 
the veteran's bipolar disorder renders 
him unemployable.  The examiner should 
express the rationale on which he bases 
his opinion.

3.  Following the above development, the 
RO should review the examination report 
to determine whether it complies with the 
previous instruction.  If the report is 
deficient in any regard, immediate 
corrective action should be taken.

4.  Following the receipt of any 
additional evidence, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought is not granted, the RO 
should furnish the veteran and his 
representative a Supplemental Statement 
of the Case and afford them an 
opportunity to respond thereto before the 
claims file is returned to the Board for 
further appellate review.

The purpose of this REMAND is to obtain additional medical 
information, and the Board intimates no opinion, favorable or 
unfavorable, as to the merits of this claim.  The veteran is 
free to submit any additional evidence he wishes to have 
considered in connection with his current appeal; however, he 
is not required to act unless otherwise notified.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




